                                          Case 3:19-cv-07148-WHO Document 25 Filed 03/03/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SIDDHARTH BREJA,                                   Case No. 3:19-cv-07148-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER GRANTING MOTION TO
                                                 v.                                         STAY PENDING ARBITRATION
                                   9

                                  10     JUUL LABS, INC.,                                   Re: Dkt. No. 8
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On November 27, 2019, defendant JUUL Labs, Inc. filed a motion to compel arbitration

                                  14   and stay these proceedings, arguing that plaintiff Siddharth Breja signed a valid and enforceable

                                  15   arbitration agreement. Dkt. No. 11. On December 12, 2019, I granted a motion to withdraw filed

                                  16   by counsel for Breja and, pursuant to the parties’ stipulation, gave him additional time to respond

                                  17   to JUUL’s motion. Dkt. No. 16.

                                  18          On February 28, 2020, new counsel for Breja filed a statement of non-opposition to the

                                  19   motion to compel arbitration. Dkt. No. 21. Accordingly, the motion is GRANTED and this case

                                  20   is STAYED pending arbitration. The parties shall file a joint status report every six months and

                                  21   shall file a notice within two weeks of the completion of arbitration.

                                  22          IT IS SO ORDERED.

                                  23   Dated: March 3, 2020

                                  24

                                  25
                                                                                                    William H. Orrick
                                  26                                                                United States District Judge
                                  27

                                  28
